Title: From James Madison to George Washington, 7 December 1787
From: Madison, James
To: Washington, George


Dear Sir
New York Decr. 7. 1787
My last inclosed a continuation of the Fœderalist to number 14. inclusive. I now add the numbers which have succeeded.
No authentic information has yet arrived concerning the posture of Europe. Reports, with some less doubtful symtoms, countenance the suspicions of war.
I understand that the Constitution will certainly be adopted in Connecticut; the returns of the deputies being now known, and a very great majority found to be its declared and firm friends. There will be more opposition in Massachussetts, but its friends there continue to be very sanguine of victory. N Hampshire, as far as I can learn, may be set down, on the right list. I remain Dear Sir, with the highest respect and the most unfeigned attachment Your Obedient humble servant
Js. Madison Jr
